917 So.2d 360 (2005)
Raymond Edward KITCHEN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D05-4454.
District Court of Appeal of Florida, First District.
December 29, 2005.
*361 John N.C. Ledbetter of Matthews & Hawkins, Destin, for petitioner.
Charlie Crist, Attorney General, and Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
Raymond Edward Kitchen petitions this court for a writ of mandamus, asking that the lower tribunal be compelled to provide him with tapes of the trial which resulted in his conviction of certain felony offenses in Santa Rosa County. Kitchen asserts that the tapes will reveal that the interpreter utilized by the court with certain witnesses who do not speak English did not accurately translate their testimony. This request for tapes has been denied by the trial court.
We find that, as argued by respondent, Kitchen has an adequate remedy by arguing on direct appeal that the trial court erred in denying his post-trial motion which sought, among other things, copies of the tapes. Also, Kitchen may present a request for the tapes to the trial court in accordance with Florida Rule of Judicial Administration 2.051(e). Both of these remedies are more appropriate to resolve the issue than the instant mandamus petition, which we accordingly deny without prejudice.
PETITION DENIED.
DAVIS, BROWNING and LEWIS, JJ., concur.